

EXHIBIT 10.44


OASIS PETROLEUM INC.
AMENDED AND RESTATED
2010 LONG TERM INCENTIVE PLAN 


PHANTOM UNIT AWARD AGREEMENT
This Phantom Unit Award Agreement (this “Agreement”) is made and entered into as
of the Date of Grant set forth in the Phantom Unit Award Grant Notice (“Notice
of Grant”) by and between Oasis Petroleum Inc., a Delaware corporation (the
“Company”), and you (“you” or “Service Provider”). Capitalized terms used but
not specifically defined herein shall have the meanings specified in the Notice
of Grant or the Oasis Petroleum Inc. Amended and Restated 2010 Long Term
Incentive Plan (the “Plan”), as applicable.
WHEREAS, the Company has adopted the Plan under which the Company is authorized
to grant Other Stock-Based Awards (including Awards valued by reference to the
value of securities of, or the performance of, subsidiaries of the Company) to
Eligible Persons, including certain employees and service providers of the
Company;
    WHEREAS, the Company, in order to induce you to enter into and to continue
to dedicate service to the Company and its subsidiaries, including Oasis
Midstream Partners LP, a Delaware limited partnership (the “Partnership”) and to
materially contribute to the success of the Company and the Partnership, agrees
to grant you an Award of phantom units (“Phantom Units”), the value of which is
equal to the value of the common units (“Units”) of the Partnership (the
“Phantom Unit Award”);
    WHEREAS, a copy of the Plan and the Notice of Grant have both been furnished
to you and shall be deemed a part of this Agreement as if fully set forth
herein; and
    WHEREAS, you desire to accept the Phantom Unit Award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any salary or other
compensation for your services to the Company and the Partnership, an Award
consisting of the aggregate number of Phantom Units set forth in the Notice of
Grant in accordance with the terms and conditions set forth in this Agreement,
the Notice of Grant, and the Plan, whereby each Phantom Unit represents the
right to receive a cash payment equal to the value of one Unit on the date the
Forfeiture Restrictions expire with respect to such Phantom Unit.
2.Phantom Unit Account. The Company shall establish and maintain a bookkeeping
account on its records for you (a “Phantom Unit Account”) and shall record in
such Phantom Unit Account:


1



--------------------------------------------------------------------------------




(a) the number of Phantom Units granted to you, (b) the amount deliverable to
you at settlement on account of Phantom Units that have vested and (c) the
amount of any distribution equivalent rights credited to you in accordance with
Section 4 hereof. You shall not have any interest in any fund or specific assets
of the Company or the Partnership by reason of this Award or the Phantom Unit
Account established for you.
3.Rights of Service Provider. No Units shall be issued to you at the time the
grant is made, and you shall not be, nor have any of the rights and privileges
of, a shareholder of the Company or a unitholder or limited partner of the
Partnership with respect to any Phantom Units recorded in the Phantom Unit
Account. You shall have no voting rights with respect to the Phantom Units.
4.Distribution Equivalent Rights. The Company hereby grants to you the right to
receive an amount in cash with respect to each Phantom Unit granted pursuant to
this Agreement equal in value to the distributions made by the Partnership with
respect to a Unit during the period such Phantom Unit remains outstanding
(“DERs”). The DERs awarded to you under this Section 4 shall be subject to the
same vesting schedule as the Phantom Unit to which it relates and shall be paid
to you in cash on the date that the Phantom Unit to which it relates is settled
in accordance with Section 9 hereof. No interest shall be payable or otherwise
owed with respect to such DERs for the period of time beginning on the date a
distribution is paid to the Partnership’s unitholders and ending on the date the
DERs are paid to you pursuant to this Agreement. Any DERs which relate to a
Phantom Unit that do not become vested shall be forfeited at the same time the
related Phantom Unit is forfeited.
5.Restrictions; Forfeiture. Except as provided in the Plan, the Phantom Unit
award is restricted in that it may not be sold, transferred or otherwise
alienated or hypothecated until these restrictions are removed or expire as
contemplated in Section 6 of this Agreement and as described in the Notice of
Grant. The Phantom Unit Award is also restricted in the sense that it may be
forfeited to the Company (the “Forfeiture Restrictions”) as described in Section
7 of this Agreement.
6.Expiration of Restrictions and Risk of Forfeiture. The Forfeiture Restrictions
will expire and the Phantom Unit Award will become nonforfeitable as set forth
in the Notice of Grant, provided that you remain a service provider to the
Company or its Affiliates continuously from the Date of Grant until the
applicable dates set forth therein.
7.
Terminations of Services.

a.    Termination Generally. Except as otherwise provided in the Notice of Grant
and subject to Section 7(b) below, if your service relationship with the Company
or any of its Affiliates is terminated for any reason, then the portion of the
Phantom Unit Award (and any associated DERs) for which the Forfeiture
Restrictions have not lapsed as of the date of termination shall become null and
void and such Phantom Units shall be forfeited. The portion of the Phantom Unit
Award for which the Forfeiture Restrictions have lapsed as of the date of such
termination shall not be forfeited.
b.    Effect of Employment Agreement or Plan. Notwithstanding any provision
herein to the contrary, in the event of any inconsistency between Section 7(a)
and the terms of (i)


2



--------------------------------------------------------------------------------




any employment agreement entered into by and between you and the Company or its
Affiliates, (ii) the Oasis Petroleum Inc. Executive Change in Control and
Severance Benefit Plan, to the extent you are a participant, or (iii) any
similar or successor plan, to the extent you are a participant, the terms of
such applicable agreement or plan shall control to the extent such agreement or
plan addresses the Phantom Unit Award.
8.Leave of Absence. With respect to the Phantom Unit Award, the Company may, in
its sole discretion, determine that if you are on a leave of absence for any
reason, you will be considered to still be a service provider to the Company or
its Affiliates; provided, that rights to the Phantom Unit Award during a leave
of absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.
9.Settlement Date; Manner of Settlement. Promptly following the expiration of
the Forfeiture Restrictions and upon receipt by the Company of any tax
withholding as may be required pursuant to Section 10, but in no event later
than the first March 15 following the date the Forfeiture Restrictions expire
with respect to a Phantom Unit, the Company shall deliver to you an amount of
cash in an amount equal to the sum of (i) the product of (a) the number of
Phantom Units as to which the Forfeiture Restrictions have lapsed and (b) the
Fair Market Value of a Unit on the day prior to the vesting date, and (ii) the
DERs that relate to the Phantom Units as to which the Forfeiture Restrictions
have lapsed. The amounts deliverable pursuant to this Section 9 shall not bear
any interest owing to the passage of time. For purposes of this Section 9, “Fair
Market Value” means, on any relevant date, the closing sales price of a Unit on
the principal national securities exchange or other market in which trading in
Units occurs (or, if there is no trading in the Units on such date, on the next
preceding day on which there was trading) as reported in The Wall Street Journal
(or other reporting service approved by the Committee). If the Units are not
traded on a national securities exchange or other market at the time a
determination of Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made by the Committee in good faith
using a “reasonable application of a reasonable valuation method” within the
meaning of Section 409A (specifically, Section 1.409A-1(b)(5)(iv)(B) of the
Treasury regulations).
10.Payment of Taxes. The Company may require you to pay to the Company (or a
Company Affiliate if you are a service provider to a Company Affiliate) an
amount the Company deems necessary to satisfy its (or its Affiliate’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Phantom Unit Award. With respect to any
required tax withholding, the Company (or its Affiliate) will withhold from the
amount deliverable to you under this Agreement the amount necessary to satisfy
the Company’s (or its Affiliate’s) obligation to withhold taxes.
11.Clawback. Notwithstanding any provisions in the Plan or this Agreement to the
contrary, any portion of the payments and benefits provided under this Agreement
shall be subject to any clawback policy adopted by the Company, including any
such policy adopted to conform to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and rules promulgated thereunder by the Securities and
Exchange Commission, and including any such clawback policies adopted with
retroactive effect.


3



--------------------------------------------------------------------------------




12.Right of the Company and its Affiliates to Terminate Services. Nothing in
this Agreement confers upon you the right to continue as a service provider for
the Company or its Affiliates, or interfere in any way with the rights of the
Company or its Affiliates to terminate your service relationship at any time.
13.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
14.No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Phantom Unit Award.
15.Executions of Receipts and Releases. Any payment of cash or other property to
you, or to your legal representative, heir, legatee or distributee in accordance
with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such Persons hereunder. The Company may require
you or your legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.
16.No Guarantee of Interests. The Board and the Company do not guarantee the
Phantom Units from loss or depreciation.
17.Company Records. Records of the Company or its Affiliates regarding your
period of service, termination of service and the reason(s) therefor, leaves of
absence, re-employment, and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect.
18.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the Person to whom it
is properly addressed or if earlier, the date it is sent via certified United
States mail or reputable overnight delivery service (charges prepaid).
19.Waiver of Notice. Any Person entitled to notice hereunder may waive such
notice in writing.
20.Successors. The Company may assign any of its rights under this Agreement
without your consent. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and in the Plan, this Agreement and
the Forfeiture Restrictions shall be binding upon and enforceable against you
and your beneficiaries, executors, administrators and the person(s) to whom the
Phantom Unit Award may be transferred by will or the laws of descent or
distribution.
21.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision


4



--------------------------------------------------------------------------------




shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.
22.Company or Committee Action. Any action required of the Company shall be by
resolution of the Board or Committee or by a Person or entity authorized to act
by resolution of the Board or Committee.
23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
24.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware, without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware state law is preempted by federal law.
25.Consent to Jurisdiction and Venue. You hereby consent and agree that state
courts located in Harris County, Texas and the United States District Court for
the Southern District of Texas each shall have personal jurisdiction and proper
venue with respect to any dispute between you and the Company (or its Affiliate)
arising in connection with the Phantom Unit Award or this Agreement. In any
dispute with the Company (or its Affiliate), you will not raise, and you hereby
expressly waive, any objection or defense to any such jurisdiction as an
inconvenient forum.
26.Amendment. This Agreement may be amended by the Board or by the Committee at
any time in a manner consistent with Section 10(c) of the Plan.
27.Terms of Agreement. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in this Agreement, the Plan, and the
Notice of Grant. Except as provided in Section 7(b) of this Agreement, together,
the Agreement, Plan, and Notice of Grant constitute the entire agreement of the
parties with regard to the subject matter hereof, and contain all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Phantom Units granted hereby. Without limiting the scope of the
preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.






5

